LETTS, Chief Judge.
This appeal from a final judgment of dissolution must be affirmed on the authority of Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Nonetheless, we find it noteworthy that although the periodic permanent award is very small, the wife received significant lump sum alimony. Upon dissolution, each party had assets of some $131,000 out of which the husband was required to pay $40,000 in lump sum. As a result, the husband’s assets have been reduced to $91,-000 and the wife’s increased to $171,000 — an $80,000 disparity nearly equal to his remaining net worth. This lump sum award should be taken into account in the husband’s favor if the wife later attempts to have the periodic award increased because of significantly changed circumstances. We make this point because it is obvious from reading the final judgment that the periodic award, while inadequate, is sustainable because of the accompanying lump sum disposition.
*637We also decline to award the wife attorneys’ fees on appeal. True, she has prevailed, but her capital assets are significantly greater than those of her husband.
HERSEY and DELL, JJ., concur.